Root, J.
(dissenting)—I dissent. I do not think the law justifies sending a man to the penitentiary upon the testimony of a woman who, upon oath, confesses to being unchaste and a perjurer concerning the very subject-matter in question. Aside from that of the prosecuting witness, there is no evidence of defendant’s guilt. At the trial she testified that he was the father of her child. On the very day before, on the trial of another man for that identical offense, she testified that this defendant had never had sexual intercourse with her and was not the father of her child. A few weeks before, she had sworn that one W. was the father of her child. She also admitted upon the trial of defendant that she had told a lady friend with whom she was living that defendant was innocent. She admitted that she had been sexually intimate with at least one other man. She mentioned three persons besides the defendant as being present and knowing of her going to a room in a Hoquiam lodging house with defendant, where she says the offense occurred. Every one of these three, as well as the defendant himself, positively disputes her. She also admitted that, at the preliminary examination, she had sworn that she and another girl and defendant and another man had all four occupied the same room. Upon this trial she swore that this was not true, but that she and defendant were alone in a room all night sleeping together. Nobody corroborated her except as to one circumstance. Her sister and her sister’s husband testified to seeing her and defendant walking along the street in Aberdeen toward Hoquiam. This brother-in-law, who so corroborated her, was one of the men whom she, upon a former occasion, had sworn to be the father of her child. He was tried and acquitted of the offense. He said he had never seen this defendant before that night; that he was about a block away; that it was “rather dark,” being about 9:30 in the evening; that he thought it was about the 1st of April, but didn’t know how he fixed the time. His wife fixed the time as 6 p. m. It was about three miles from Hoquiam. She had never seen defendant before.
*6This evidence is far from convincing, and even if true, would have little bearing upon the question of defendant’s guilt. Seeing two girls and two men in a town on a street that, if followed, would lead to another town three or four miles distant, is not very positive evidence that one of the men committed rape on one of the girls in the other town that night. The baby was shown to the jury. It had blue eyes. The eyes of the defendant are brown and those of the mother black. The prosecuting witness also admitted saying, a few hours before the trial, that if she did not swear against defendant, her father would kick her out of the .house. In explanation of her former testimony (that defendant was innocent), she said she had promised to shield him. She gave no reason as to why she should shield him instead of her brother-in-law. She admitted that defendant had offered her no inducement. Said she met him by chance on the. street after her baby was born, and after a former charge against him had been dismissed, and promised (at a time when no charge was pending) to shield him.
It is urged that, the jury having found the defendant guilty and the trial court having refused a new trial, this court should not review the question. I do not think we can escape responsibility so easily. Subdivision 6 of § 6965, Bal. Code (P. C. §' 2217), gives as a ground-for granting a new trial the following: “When the verdict is contrary to law and evidence.” This means that somebody must pass upon the question of whether the jury has returned a verdict “contrary to law and evidence.” This duty devolves first upon the trial judge. If he denies the motion, his ruling can-be assigned as error upon appeal. That assignment of error must then be examined by this court. It becomes our duty to say whether the ruling was error or not. .To do so, we must examine and pass upon the evidence. The statute leaves us no other course. To be sure, this court should be slow to reverse the action of a trial court in denying a new trial because of alleged insufficiency of evidence, and especially *7where the trial judge is of the ability and character of him who presided at this trial. But where this court is clearly convinced that the verdict is, in the language of the statute, “contrary to law and evidence,” it is the duty of the court to set aside the verdict, thereby correcting the error of the trial court in not so doing. Above and beyond all technical considerations, is the paramount and inflexible demand of our jurisprudence that every defendant shall be entitled to a fair trial and be convicted of crime only upon evidence showing his guilt beyond a reasonable doubt. How any court can say that this evidence shows this defendant to be guilty beyond any reasonable doubt, or hold that any jury might properly have so found, is more than I can understand.
The statute making it a felony for a man to have illicit sexual intercourse with a girl under eighteen is a good law. It was intended to protect innocent, inexperienced, imprudent girls. It was not enacted for the benefit of “street-walkers,” nor as an encouragement to blackmailers. Every conviction like the one before us is calculated to bring this law into disrepute. A noted judge once said that rape was a hard charge to prove and a much harder one to disprove. The latter portion of this observation becomes especially pertinent if a conviction is to be sustained upon such testimony of a confessed perjurer as we find here. Few things militate against a good law more than an unjust, unreasonable, and offensive enforcement thereof in a manner whereby its spirit and purpose are sacrificed to its letter or form. Such a proceeding tends to discredit the statute and to defeat its usefulness and legitimate objects.
I think the law and justice demand a reversal of the judgment in this case.